Citation Nr: 1008561	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO. 08-35 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss.

2. Entitlement to service connection for right ear hearing 
loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Willett, Counsel



INTRODUCTION

The Veteran had active service from June 1962 to April 1967, 
and from May 1968 to June 1969, with subsequent reserve 
service through November 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1. There is no competent medical evidence showing that the 
Veteran has right-sided hearing loss as defined by VA 
regulation.

2. There is no evidence of left sided hearing loss at any 
time during active or reserve service, or for more than 
twenty years following the Veteran's 1985 discharge from the 
reserves.

3. There is no evidence of tinnitus during service or for 
more than twenty years following the Veteran's 1985 discharge 
from reserve service.


CONCLUSIONS OF LAW

1. The criteria for service connection for right ear hearing 
loss are not met. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.385 (2009).

2. The criteria for service connection for left ear hearing 
loss are not met. 
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.385 (2009).

3. Tinnitus was not incurred in active service. 38 U.S.C.A. 
§§  1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to establish service connection for 
hearing loss and tinnitus. For service connection, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of 
a current disability and evidence that the disability 
resulted from a disease or injury incurred in or aggravated 
during service. 
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). See also 
Pond v. West, 
12 Vet. App. 341, 346 (1999).

Hearing Loss
To establish a current hearing loss disability, there must be 
medical evidence showing that the auditory threshold in any 
of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or that the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent. 38 C.F.R. § 3.385. Such 
evidence exists in this case for the left ear, but not the 
right.

On the authorized VA audiological evaluation in October 2007, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
35
LEFT
15
25
35
65
55

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 80 percent in the left ear. 
Thus, the Veteran has left-sided hearing loss as defined by 
VA regulation, but not hearing loss as defined by VA of the 
right ear. 

On the right, there are no auditory thresholds in any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz that are 
40 decibels or greater; or auditory thresholds for at least 
three of these frequencies at 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. The only other audiograms are found in 
the December 2006 and July 2007 private reports, which show 
similar findings as to the right ear. Neither of these 
private charts suggests findings on the right side to show 
hearing loss as defined by 
38 C.F.R. § 3.385. Without a diagnosis of a current right 
sided hearing loss disability, there is no basis upon which 
to grant service connection under 
38 C.F.R. § 3.303. The Veteran may sincerely have noticed a 
decreased hearing ability; nevertheless, VA regulations under 
38 C.F.R. § 3.385 provide the parameters of a recognized 
hearing loss disability for compensation purposes. Only 
medical evidence may support that. In the case at hand, the 
hearing test results for the right ear do not meet the 
requirements of 38 C.F.R. § 3.385. Accordingly, the Board 
must deny the claim as to the right ear.

With regard to the left ear, the Veteran has a current 
hearing loss disability as defined by VA, so the question 
remains as to whether that disability can be causally 
connected to the Veteran's period of active service such that 
service connection is warranted under 38 C.F.R. § 3.303.

A review of the record reveals that the Veteran was first 
diagnosed with left sided hearing loss in December 2006, many 
years following his discharge from service, both active and 
reserve duty. There is no discussion of etiology of the left-
sided hearing loss in the December 2006 report submitted by 
the Veteran with his claim.

The next evidence of hearing loss is in the July 2007 private 
audiogram. These findings are charted, but are not described 
in a narrative report. That said, they appear to support the 
findings from the October 2007 VA examination report. Again, 
the existence of a left-sided hearing loss disability is 
conceded. The question is whether there is a causal 
connection with service. An August 2007 report from the 
Veteran's private examiner suggests that the Veteran's 
"hearing loss is as likely as not a result of exposure to a 
high noise environment while on active duty with the United 
States Air Force."  The examiner noted the Veteran's 
exposure to noise during service while working with multiple 
jet aircraft. This is essentially the crux of the Veteran's 
claim. The Board notes, however, that the private examiner 
did not have access to the Veteran's claims folder or make 
reference to any of the Veteran's in-service audiograms or 
other evidence related to the Veteran's time in active 
service or the reserves. Had he reviewed the record, there 
would have surely been a notation of the lack of complaints 
of hearing loss during active service, as well as findings 
showing normal hearing many times throughout his reserve 
service. There was no discussion of these factors in the 
private examiner's report, thus making this positive nexus 
opinion of little probative value.

Again, in October 2007, the Veteran was afforded a VA audio 
examination. The examiner noted the Veteran's in-service 
noise exposure to exposure "to high levels of noise from the 
aircraft engines."  The Board does not dispute that the 
Veteran was, in fact, exposed to noise during service. 
Nonetheless, the question remains whether the currently 
diagnosed left-sided hearing loss is causally connected to 
that noise exposure. The VA examiner unequivocally stated 
that the Veteran's "current hearing loss is not caused by or 
a result of exposure to high levels of noise while on active 
duty. The examiner noted, and the Board confirms based upon a 
review of the record, that the Veteran had many audio 
examinations during active service and during his lengthy 
period of reserve service, all which show hearing within 
normal limits. There is no dispute that the Veteran has 
current left-sided hearing loss, or that he was exposed to 
noise in service, but the record is entirely devoid of 
competent medical evidence showing a causal connection 
between the two.

The only additional evidence of record regarding medical 
nexus includes the Veteran's own contentions that his hearing 
loss is related to noise exposure in service. See Veteran's 
written statements. While the Veteran clearly contends that 
there is a medical nexus, such a suggestion by either the 
Veteran or his representative is not sufficient medical 
evidence of such a nexus. Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 
Competent medical evidence of a nexus is required for service 
connection.

Because the only positive opinion regarding medical nexus is 
from a private examiner without the benefit of a review of 
any of the relevant in-service or post-service treatment 
records, and because the VA examiner provided a well-reasoned 
basis for his opinion that that Veteran's hearing loss was 
not caused by in-service noise exposure, which was based upon 
a review of the claims folder, the Board finds that the 
preponderance of the evidence is against the Veteran's claim. 
There is simply no competent medical evidence showing a 
causal connection between the Veteran's current hearing loss 
and his active service. Service connection is not warranted 
for left-sided hearing loss.

Tinnitus
The Veteran also contends that he has tinnitus that is 
related to his noise exposure during service. The service 
treatment records do not contain evidence that the Veteran 
described ringing in his ears at any time during service. The 
first notation of tinnitus is in July 2007 private 
audiological report. There is no question that the Veteran 
has tinnitus, as the records of his private physician, as 
well as the October 2007 VA examination report confirm the 
diagnosis. There must, however, also be evidence of a medical 
nexus between tinnitus and an in-service incurrence in order 
for service connection to be established under 38 C.F.R. 
§ 3.303.

The Veteran's private physician, while confirming the 
existence of tinnitus, gave no opinion as to its etiology. 
The only evidence in the record discussing the likelihood 
that the Veteran's tinnitus is causally connected to in-
service noise exposure is found in the October 2007 VA 
examination report. 

In October 20070, the Veteran reported to the VA examiner 
that he "first noticed tinnitus when taking hearing tests, 
but he did not indicate if it was during active duty or 
reserve time." The examiner opined that the Veteran's 
tinnitus "is less likely as not (less than 50/50 
possibility) due to or a result of exposure to military 
noise."  The basis for this opinion is that the Veteran made 
no reports of tinnitus at any time until 2007, many years 
following service. The examiner did not dispute that the 
Veteran was exposed to noise during service, but simply found 
no basis upon which to render an opinion that any current 
tinnitus is related to that noise exposure.

The only additional evidence of record regarding medical 
nexus includes the Veteran's own contentions that his 
tinnitus is related to noise exposure in service. Again, 
while the Veteran clearly contends that there is a medical 
nexus, such a suggestion by either the Veteran or his 
representative is not sufficient medical evidence of such a 
nexus. Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation. See Espiritu v. 
Derwinski, 
2 Vet. App. 492, 494-495 (1992). Competent medical evidence 
of a nexus is required for service connection. Because no 
such evidence is of record, service connection is not 
warranted.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claims 
suggests that the preponderance of the evidence is against 
the Veteran's claims, the benefit-of-the-doubt doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 
There is simply no basis upon which to grant the Veteran's 
claims.

Duties to Notify and Assist

VA fulfilled its duties to notify and assist the Veteran in 
the development of his  claims. Sufficient evidence is 
available to reach a decision and the Veteran is not 
prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). 

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC). Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the Veteran a letter in August 2007 informing him of 
what was necessary to establish his claim, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf. These letters satisfied the requirements of 
38 C.F.R. § 3.159(b)(1), as well as the requirements of 
Dingess v. Nicholson, supra, as to potential downstream 
issues such as disability rating and effective date. VA's 
duty to notify the Veteran was met in this case.

VA also has a duty to assist the Veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d). Here, the Veteran's statements, 
his service treatment records, available post-service 
treatment records, and the October 2007 VA examination report 
have been associated with the claims folder. The Veteran has 
not notified VA of any additional relevant evidence to be 
obtained with regard to his claims. 

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of these claims 
would serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


